LUCAS, Judge
(concurring):
I fully concur in the majority’s ultimate resolution of the case. I comment separately only with respect to oertain aspects of the first and second assignments of error.
I stress some of the facts pertaining to the first assigned error because they lead me in a slightly different direction from the majority down the Fourth Amendment path. Two facts seem critically important. First, not only did the phone call to the military police refer to murders, the caller advised the police to go to the appellant’s barracks room. Second, the appellant made that call, although he did not identify himself to the military police. Although introduced later at trial, evidence of the identity of the caller was not made available to the trial judge during litigation of the suppression motion. However, in resolving the issue of whether there was a Fourth Amendment violation in this case, which is a question of law, a de novo review of the issue is required by this court and we should not be limited by what facts the parties elected to put before the military judge for the suppression motion. The record of trial clearly supports the conclusion that the appellant called the military police and invited them to his barracks room. Those facts are directly related to the Fourth Amendment issue.
The Fourth Amendment protects people, not things or places, only from unreasonable official governmental searches and seizures. Cf. Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). The appellant contends that the seizure of incriminating evidence in his barracks room was the result of an unlawful search of that room by military police. The threshold Fourth Amendment question is whether the appellant had a constitutionally protected reasonable expectation of privacy while inside his barracks room after making his call to the military police. Such an expectation existed only if the appellant manifested a subjective expectation of privacy and society is willing to recognize that subjective expectation as reasonable. Florida v. Riley, 488 U.S. 445, 449, 109 S.Ct. 693, 696, 102 L.Ed.2d 835 (1989); California v. Ciraolo, 476 U.S. 207, 211, 106 S.Ct. 1809, 1811, 90 L.Ed.2d 210 (1986). See also Mil. R. Evid. 311(a)(2), Manual for Courts-Martial, United States (1995 ed.).
Even though the blinds and curtains were closed, when the military police arrived at the appellant’s room, the appellant had just called the military police and advised them to come to his room to investigate a possible murder. Considering all of the relevant circumstances, I conclude that the appellant had no subjective expectation of privacy after he made the call to the military police. The act of inviting the military police to his room is totally inconsistent with such a concept. In effect, the appellant abandoned whatever privacy expectation might have been recognized when, by the call, he opened himself up for observation and scrutiny by the police. We therefore need not address the issue of whether, in general terms, our society recognizes that a servicemember has a reasonable expectation of privacy when in his or her barracks room.
There being no subjective expectation of privacy while inside his barracks room, there was no Fourth Amendment violation when *743the military police lieutenant was lifted up and looked through a small opening at the top of the curtain, or when the military police used a pass-key and entered the locked room, or when one of the military police seized the appellant’s two inculpatory suicide notes. There being no Fourth Amendment violation, the suicide notes and any evidence derived from the notes were untainted and properly admitted. I therefore find no merit in the first assignment of error.
I respectfully disagree with only a small part of the majority’s opinion regarding the first assigned error. In my opinion, the activity of the military police lieutenant as he looked through the appellant’s window was a search, as opposed to what may be referred to as a non-search observation from a public location. Treatment of this issue appears to be evolving and unsettled. My examination of McDonald v. United States, 335 U.S. 451, 69 S.Ct. 191, 93 L.Ed. 153 (1948), Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967), California v. Ciraolo, 476 U.S. 207, 106 S.Ct. 1809, 90 L.Ed.2d 210 (1986), Florida v. Riley, 488 U.S. 445, 109 S.Ct. 693, 102 L.Ed.2d 835 (1989), United States v. Wisniewski, 21 M.J. 370 (C.M.A. 1986), and United States v. Kaliski, 37 M.J. 105 (C.M.A.1993), leads me to conclude that there is a subtle movement towards the development of a concept that would classify certain intentional official governmental observations as non-searches and thus exempt from further fourth Amendment analysis. Instead, these special observations are categorized as public views, or plain views from a public area.
In the appellant’s case, because his blinds and curtains were closed, the military police could not see through the window as they stood on the common-area walkway that fronted the appellant’s room. One of the military police laced his fingers together and lifted the lieutenant a few feet so that the lieutenant could look into the appellant’s room through the small gap at the top of the curtain. While this was being done, the military police were still on the common-area walk-way. The majority appears to classify this police activity as a nonsearch, plain view from a public area. It seems to me that the cases cited above on the issue, when read together, stand for the proposition that, for the public view doctrine to apply, especially when the police observation is of a person’s living area, the observer has to be at a location where the public not only has a right to be but where we would expect the public to be without difficulty.
In the appellant’s case, the public had a right to be on that common-area walkway, but we should not expect the public to be routinely lifted up so as to be eye-level with the top of the appellant’s window. The result is that the activity by the lieutenant amounted to a search.
However, whether we conclude that the lieutenant’s act of looking through the window amounted to a search, although not an unreasonable search because the appellant invited the police to his room, or decide, as I have above, that the appellant had no subjective expectation of privacy because he invited the police to his room, or, as the majority appears to have done, that the activity was not a search at all, the result is the same. There was no Fourth Amendment violation and the contested evidence was admissible.
Although during the suppression motion, the trial counsel presented some evidence on, and contended that, the two suicide letters would have ultimately or inevitably been otherwise lawfully discovered, the trial judge made no essential findings regarding that issue. The record of trial indicates that within hours of being found with both wrists slashed in an apparent suicide attempt, the appellant was treated and medically cleared to be interviewed by agents of the Naval Criminal Investigation Service (NCIS), who had an obvious interest because of the incul-patory nature of the suicide notes. The appellant was properly warned by an NCIS agent and then elected to remain silent but execute a written authorization to search his room. The search was conducted immediately. If we assume that the seizure of the two suicide notes by the military policeman who entered the appellant’s room was improper because of a Fourth Amendment violation, because the taint was not sufficiently attenuated at the time the appellant consented to the search of his room by NCIS and because *744there was no independent source to justify a lawful seizure of the letters, I conclude that the inevitable discovery doctrine is unavailable to support the admissibility of the contested suicide notes. Cf. Nix v. Williams, 467 U.S. 431, 104 S.Ct. 2501, 81 L.Ed.2d 377 (1984); Mil. R. Evid. 311(b)(2). However, because I conclude that there was no fourth Amendment violation leading up to the seizure of the suicide notes, unavailability of the doctrine does not decide the issue and the decision of the trial judge to not address the issue in his essential findings is of no consequence.
The appellant’s second assignment of error raises an issue of sufficiency of proof. This court may affirm only such findings of guilty as it finds correct in law and fact. Art. 66(c), Uniform Code of Military Justice, 10 U.S.C. 866(c). The test for legal sufficiency is whether, considering the evidence in the light most favorable to the Government, a rational factfinder could have found all the essential elements of the offense beyond a reasonable doubt. United States v. Turner, 25 M.J. 324 (C.M.A.1987). When applying this test, we are bound to draw every reasonable inference from the record in favor of the prosecution. United States v. McGinty, 38 M.J. 131 (C.M.A.1993). The test for factual sufficiency is whether, after weighing the evidence in the record and making allowances for not having personally observed the witnesses, we are convinced of the appellant’s guilt beyond a reasonable doubt. Turner, 25 M.J. at 325. The findings of guilty are legally and factually correct. The appellant makes the same argument made in the very similar ease of United States v. Wright, 42 M.J. 163 (1995). The appellant claims that he did not share the requisite specific intent to kill. Id. at 166. The appellant was not believed at trial and the record of trial supports rejection of such a claim by the trier of fact. Additionally, I do not believe the appellant’s claim now. The second assigned error is without merit.